UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6820


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAVINO BRAXTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:09-cr-00478-JKB-1; 1:17-cv-03751-JKB)


Submitted: November 29, 2018                                      Decided: January 17, 2019


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Savino Braxton appeals the district court’s order denying his motion for

reconsideration of its November 3, 2015, order denying his Fed. R. Crim. P. 33 motion

for new trial. * “[A] motion to reconsider the denial of a new trial under [Rule] 33 must

be filed within the time allotted for appeal under Fed. R. App. P. 4(b).” United States v.

Randall, 666 F.3d 1238, 1242 (10th Cir. 2011) (internal quotation marks omitted). The

relevant time period under Fed. R. App. P. 4(b) is 14 days. See Fed. R. App. P. 4(b)(1).

Braxton filed his motion on August 14, 2017, well outside this period. Accordingly, it

was untimely.

      We therefore affirm the decision of the district court. We grant leave to proceed in

forma pauperis and dispense with oral argument because the facts and legal arguments

are adequately set forth in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




      *
         In its order, the district court also ruled on several other matters. Because
Braxton’s informal brief addresses only the ruling on the motion for reconsideration, the
sole issue before us is the propriety of that ruling. See 4th Cir. Local R. 34(b).


                                            2